DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 10, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-7 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (2016/0325411).

In reference to claim 1, Wang discloses a bit (1) comprising: a drive portion (13, Figure 1), a head portion (under a first interpretation is formed from 120 and 11 or under a second interpretation is formed only from 11, see figures below), a shank (12) coupling the drive and head portions, wherein the shank comprises a set of rings (121) spaced apart from one another; and wherein a distance (i.e. first distance, see figures below) between the head portion and a first ring of the set is less than a distance between the first ring and a second ring of the set (see figures below for first and second interpretations of the head portion and the second ring). 
[AltContent: textbox (Head portion)][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: textbox (Second ring)][AltContent: textbox (First ring)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: ]
    PNG
    media_image1.png
    347
    816
    media_image1.png
    Greyscale

[AltContent: textbox (First distance )]
[AltContent: textbox (Second distance )]

						OR

[AltContent: arrow][AltContent: textbox (First ring)][AltContent: arrow][AltContent: textbox (Second ring)][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    347
    816
    media_image1.png
    Greyscale

[AltContent: textbox (Second distance )][AltContent: textbox (First distance )]
In reference to claims 3 and 11, Wang discloses that the shank comprises a minimum diameter (i.e. within 125) that is less than a minimum diameter of the drive portion (see figure below). 
[AltContent: textbox (Minimum diameter of the head portion)][AltContent: arrow][AltContent: textbox (Minimum diameter of shank)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Minimum diameter of the drive portion)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    347
    816
    media_image1.png
    Greyscale



In reference to claims 4 and 12, Wang discloses that the shank comprises a minimum diameter (i.e. within 125) that is less than a minimum diameter of the head portion (see figure above).

In reference to claims 5 and 13, Wang discloses that the drive portion comprises a hexagonal cross-section (see Figure 1 and paragraphs 10 and 19). 

In reference to claims 6 and 14, Wang discloses that the drive portion comprises a groove disposed between first and second hexagonal portions (see figure below). 

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Groove )]
    PNG
    media_image1.png
    347
    816
    media_image1.png
    Greyscale

[AltContent: textbox (First and second hexagonal drive portions)]



In reference to claim 7, Wang discloses a bit (1), comprising: a drive portion (13); a head portion (11),  a shank (12) coupling the drive and head portions (Figure 1), wherein the shank comprises first, second and third rings (see figure below) disposed such that the second ring is between the first and third rings (see figure below), wherein the first and second rings are spaced apart by a first distance (see figure below), and wherein the second and third rings are spaced apart by a second distance (see figure below); and wherein the first distance is less than the second distance (see figure below).





[AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: textbox (Third ring)][AltContent: textbox (Second ring)][AltContent: arrow][AltContent: textbox (First ring)][AltContent: arrow][AltContent: connector]
    PNG
    media_image1.png
    347
    816
    media_image1.png
    Greyscale

[AltContent: connector][AltContent: textbox (First distance )][AltContent: arrow]
[AltContent: textbox (Second distance )]

Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (D766691). 

In reference to claim 1, Liu discloses a bit (Figure 1) comprising: a drive portion (13, Figure 1), a head portion (see figures below), a shank (see figures below) coupling the drive and head portions, wherein the shank comprises a set of rings (see figures below) spaced apart from one another; and wherein a distance (see figures below showing that the first ring is directly connected to the head portion and thus has a distance of 0) between the head portion and a first ring of the set is less than a distance between the first ring and a second ring of the set (see figures below showing a groove or gap between the first and second rings which is greater than the 0 distance between the head portion and a first ring). 

[AltContent: textbox (Head portion)][AltContent: textbox (Second ring)][AltContent: textbox (Set of rings)][AltContent: ][AltContent: textbox (Shank)][AltContent: ][AltContent: connector][AltContent: ][AltContent: textbox (Drive portion)][AltContent: ]
    PNG
    media_image2.png
    590
    898
    media_image2.png
    Greyscale

[AltContent: textbox (Gap or groove between first and second rings)][AltContent: connector][AltContent: arrow][AltContent: textbox (Head portion)][AltContent: arrow][AltContent: textbox (First ring)][AltContent: arrow][AltContent: connector][AltContent: ]
    PNG
    media_image3.png
    308
    408
    media_image3.png
    Greyscale

In reference to claim 2, Liu discloses that the second ring has a width that is greater than a width of the first ring (see figure below). 
[AltContent: textbox (Width of second ring)][AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]	
[AltContent: textbox (Width of first ring)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    186
    211
    media_image4.png
    Greyscale


In reference to claim 5, Liu discloses that the drive portion comprises a hexagonal cross-section (see Figure 1). 

In reference to claim 6, Liu discloses that the drive portion comprises a groove disposed between first and second hexagonal portions (see figure below). 

[AltContent: textbox (Groove)][AltContent: textbox (First hexagonal portion)][AltContent: textbox (Second hexagonal portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    590
    898
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (2016/0325411) in view of Liu (D766691). 

In reference to claim 2, Wang discloses the claimed invention as previously mentioned above, but lacks, the second ring having a width that is greater than a width of the first ring. However, Liu shows that it is old and well known in the art at the time the invention was made to provide a driver bit (Figures 1-4) with a second ring having a width greater than a width of a first ring (see figure below). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the width of the second ring, of Wang, with the known technique of providing a second ring with a width greater than a width of a first ring, as taught by Liu, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile bit that more effectively distributes stress during normal operation thereby extending the service life of the bit. 

[AltContent: textbox (Width of second ring)][AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]	
[AltContent: textbox (Width of first ring)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    186
    211
    media_image4.png
    Greyscale



In reference to claim 8, Wang discloses the claimed invention as previously mentioned above, but lacks, the third ring having a width that is greater than a width of the second ring. However, Liu shows that it is old and well known in the art at the time the invention was made to provide a driver bit (Figures 1-4) with a third ring having a width that is greater than a width of the second ring (see figure below). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the width of the third ring, of Wang, with the known technique of providing a third ring having a width that is greater than a width of a second ring, as taught by Liu, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile bit that more effectively distributes stress during normal operation thereby extending the service life of the bit. 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Width of second ring)]. 

[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]	
[AltContent: textbox (Width of third ring)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (Width of first ring)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image4.png
    186
    211
    media_image4.png
    Greyscale



In reference to claim 9, Wang discloses the claimed invention as previously mentioned above, but lacks, the third ring having width that is greater than a width of the first ring. However, Liu shows that it is old and well known in the art at the time the invention was made to provide a driver bit (Figures 1-4) with a third ring having a width that is greater than a width of the first ring (see figure above). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the width of the third ring, of Wang, with the known technique of providing a third ring having a width that is greater than a width of a first ring, as taught by Liu, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile bit that more effectively distributes stress during normal operation thereby extending the service life of the bit. 

In reference to claim 10, Wang shows that width of the first ring is equal to the width of the second ring (see figure below). 
[AltContent: arrow][AltContent: textbox (Second ring)][AltContent: arrow][AltContent: textbox (First ring)][AltContent: textbox (Equal widths of the first and second flanges)][AltContent: textbox (Equal widths of the first and second flanges)][AltContent: ][AltContent: ]
    PNG
    media_image5.png
    527
    382
    media_image5.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hsu (D764251) shows a bit having first and second ring portions of different widths (Figure 2). Chen (D707524) also shows a bit having multiple ring portions including a third ring portion (i.e. the one closest to a drive portion) that is larger than the other two ring portions (Figure 2). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723